OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2010 Date of reporting period: September 30, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCKS - 96.5% Shares Value AEROSPACE & DEFENSE - 2.6% Ducommun, Inc. $ AIRLINES - 2.4% SkyWest, Inc. AUTO - TRUCK TRAILERS - 0.9% Wabash National Corp.+ BANKS - 2.5% Suffolk Bancorp BUILDING PRODUCTS - AIR & HEATING - 2.8% AAON, Inc. COMMERCIAL PRINTING - 3.6% Courier Corp. Ennis, Inc. COMMUNICATIONS EQUIPMENT - 2.8% InterDigital, Inc.+ COMPUTERS & PERIPHERALS - 1.8% Stratasys, Inc.+ CONSTRUCTION & ENGINEERING - 2.3% Granite Construction, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 2.5% Advanced Energy Industries, Inc.+ ELECTRONICS - 2.5% Methode Electronics, Inc. ENVIRONMENTAL CONTROL - 2.8% US Ecology, Inc. See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.5% (Continued) Shares Value FOOD - 2.5% Chiquita Brands International, Inc.+ $ GAS UTILITIES - 2.5% Laclede Group, Inc. (The) HEALTH CARE PROVIDERS & SERVICES - 4.8% LifePoint Hospitals, Inc.+ RehabCare Group, Inc.+ HOME FURNISHINGS - 3.1% Ethan Allen Interiors, Inc. Hooker Furniture Corp. HOTELS, RESTAURANTS & LEISURE - 0.2% Krispy Kreme Doughnuts, Inc.+ INFORMATION SERVICES - 3.1% Fair Isaac Corp. INSURANCE - 11.9% American Equity Investment Life Holding Co. FPIC Insurance Group, Inc.+ Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. INTERNET SOFTWARE & SERVICES - 2.6% Vasco Data Security International, Inc.+ MACHINERY - 4.5% Graham Corp. Tennant Co. MISCELLANEOUS MANUFACTURING - 2.4% Sturm, Ruger & Co., Inc. OFFICE FURNITURE PRODUCTS - 3.4% Knoll, Inc. See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.5% (Continued) Shares Value OIL & GAS - EXPLORATION & PRODUCTION - 2.5% VAALCO Energy, Inc.+ $ OIL & GAS - REFINING - 2.8% Frontier Oil Corp.+ OIL & GAS SERVICES - 5.5% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ RETAIL - 4.5% Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ SEMICONDUCTORS - 4.8% Cohu, Inc. Rudolph Technologies, Inc.+ SPECIALTY RETAIL - 2.6% Gymboree Corp. (The)+ THRIFTS & MORTGAGE FINANCE - 3.3% Dime Community Bancshares, Inc. TOTAL COMMON STOCKS (Cost$141,731,830) $ MONEY MARKET FUNDS - 3.6% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.06%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.20%* TOTAL MONEY MARKET FUNDS(Cost$5,814,941) $ TOTAL INVESTMENTS AT VALUE - 100.1% (Cost $147,546,771) $ LIABILITIES IN EXCESS OF OTHER ASSETS -(0.1%) ) NET ASSETS - 100.0% $ + Non-income producing security. * Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2010. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCKS - 29.8% Shares Value BANKS - 0.8% New York Community Bancorp, Inc. $ Suffolk Bancorp BEVERAGES - 0.3% Coca-Cola Co. (The) BUILDING PRODUCTS - AIR & HEATING - 0.2% AAON, Inc. COMMERCIAL PRINTING - 1.9% Ennis, Inc. CONSTRUCTION MATERIALS - 1.2% Eagle Materials, Inc. DIVERSIFIED FINANCIAL SERVICES - 0.9% JPMorgan Chase & Co. ELECTRIC UTILITIES - 1.3% Exelon Corp. ELECTRONICS - 0.9% Methode Electronics, Inc. ENERGY EQUIPMENT & SERVICES - 1.3% Tidewater, Inc. ENVIRONMENTAL CONTROL - 1.1% US Ecology, Inc. FOOD - 0.4% Campbell Soup Co. FOOD - WHOLESALE - 1.1% SYSCO Corp. GAS UTILITIES - 1.1% Laclede Group, Inc. (The) See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 29.8% (Continued) Shares Value HEALTH CARE - PRODUCTS - 0.8% Johnson & Johnson $ HOUSEHOLD PRODUCTS - 1.4% Kimberly-Clark Corp. INSURANCE - 2.7% Chubb Corp. (The) HCC Insurance Holdings, Inc. MACHINERY - 0.6% Met-Pro Corp. MEDIA - 0.2% Walt Disney Co. (The) METAL - ALUMINUM - 1.0% Alcoa, Inc. MISCELLANEOUS MANUFACTURING - 1.2% 3M Co. MULTI-UTILITIES - 0.7% Vectren Corp. PHARMACEUTICALS - 3.7% AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Pfizer, Inc. PROFESSIONAL SERVICES - 1.2% Dun & Bradstreet Corp. (The) SEMICONDUCTORS - 1.3% Intel Corp. SOFTWARE - 1.4% Microsoft Corp. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 29.8% (Continued) Shares Value SPECIALTY RETAIL - 1.1% Chico's FAS, Inc. $ TOTAL COMMON STOCKS (Cost$322,797,008) $ PREFERRED STOCKS - 0.9% Shares Value REAL ESTATE INVESTMENT TRUSTS - 0.9% Health Care REIT, Inc. - Series D $ Public Storage - Series F+ TOTAL PREFERRED STOCKS(Cost$8,861,912) $ CORPORATE BONDS-54.9% Par Value Value AEROSPACE & DEFENSE - 6.5% Alliant Techsystems, Inc., 2.75%, due 09/15/11 CV $ $ Ceradyne, Inc., 2.875%, due 12/15/35 CV L-3 Communications Holdings, Inc., 3.00%, due 08/01/35 CV Orbital Sciences Corp., 2.437%, due 01/15/27 CV BIOTECHNOLOGY - 2.6% Amgen, Inc., 0.125%, due 02/01/11 CV COMPUTERS & PERIPHERALS - 3.0% SanDisk Corp., 1.00%, due 05/15/13 CV SanDisk Corp., 1.50%, due 08/15/17 CV CONSUMER PRODUCTS - 2.3% Church & Dwight Co., Inc., 6.00%, due 12/15/12 CORRECTIONAL FACILITIES - 2.7% Corrections Corp. of America, 6.25%, due 03/15/13 ELECTRIC UTILITIES - 0.4% Constellation Energy Group, Inc., 4.55%, due 06/15/15 ENERGY EQUIPMENT & SERVICES - 2.7% Bristow Group, Inc., 6.125%, due 06/15/13 See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-54.9% (Continued) Par Value Value FOOD - 1.4% Chiquita Brands International, Inc., 7.50%, due 11/01/14 $ $ Chiquita Brands International, Inc., 8.875%, due 12/01/15 HEALTH CARE PROVIDERS & SERVICES - 6.5% Humana, Inc., 6.30%, due 08/01/18 LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV Omnicare, Inc., 6.125%, due 06/01/13 Omnicare, Inc., 3.25%, due 12/15/35 CV Owens & Minor, Inc., 6.35%, due 04/15/16 HOUSEHOLD DURABLES - 2.2% D.R. Horton, Inc., 5.375%, due 06/15/12 D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 INFORMATION SERVICES - 0.7% Equifax, Inc., 6.30%, due 07/01/17 Equifax, Inc., 6.90%, due 07/01/28 Equifax, Inc., 7.00%, due 07/01/37 INSURANCE - 4.5% American Equity Investment Life Holding Co., 5.25%, due 12/06/24 CV Horace Mann Educators Corp., 6.85%, due 04/15/16 Provident Cos., Inc., 7.25%, due 03/15/28 Unum Group, 7.625%, due 03/01/11 Unum Group, 6.75%, due 12/15/28 LEISURE EQUIPMENT & PRODUCTS - 0.7% Smith & Wesson Holding Co., 4.00%, due 12/15/26 CV See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-54.9% (Continued) Par Value Value MACHINERY - 3.3% Columbus McKinnon Corp., 8.875%, due 11/01/13 $ $ Gardner Denver, Inc., 8.00%, due 05/01/13 Westinghouse Air Brake Technologies Corp., 6.875%, due 07/31/13 MEDIA - 0.3% Scholastic Corp., 5.00%, due 04/15/13 METAL - ALUMINUM - 1.0% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 METAL PRODUCTS - 1.1% Valmont Industries, Inc., 6.875%, due 05/01/14 OIL & GAS - REFINING - 1.8% Frontier Oil Corp., 6.625%, due 10/01/11 PACKAGING & CONTAINERS - 2.5% Silgan Holdings, Inc., 6.75%, due 11/15/13 PERSONAL SERVICES - 1.1% Service Corp. International, 7.375%, due 10/01/14 Service Corp. International, 6.75%, due 04/01/15 REAL ESTATE INVESTMENT TRUSTS - 1.4% Health Care REIT, Inc., 6.00%, due 11/15/13 Health Care REIT, Inc., 5.875%, due 05/15/15 Realty Income Corp., 5.95%, due 09/15/16 RETAIL - 4.6% Home Depot, Inc. (The), 5.875%, due 12/16/36 Wal-Mart Stores, Inc., 5.25%, due 09/01/35 Woolworth Corp., 8.50%, due 01/15/22 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 0.6% FEI Co., 2.875%, due 06/01/13 CV See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-54.9% (Continued) Par Value Value TELECOMMUNICATION EQUIPMENT - 0.1% Anixter, Inc., 5.95%, due 03/01/15 $ $ TELECOMMUNICATIONS - 0.2% Ameritech Capital Funding Corp., 6.875%, due 10/15/27 TOYS/GAMES/HOBBIES - 0.7% Hasbro, Inc., 6.60%, due 07/15/28 TOTAL CORPORATE BONDS(Cost$612,994,001) $ REPURCHASE AGREEMENT - 1.1% Par Value Value U.S. Bank N.A., 0.01%, dated 09/30/10, due 10/01/10, repurchase proceeds: $13,147,527 (Cost $13,147,523)# $ $ COMMERCIAL PAPER - 2.5% Par Value Value Sears, Roebuck & Company, 1.80%, due 10/06/10(Cost $29,992,500)** $ $ See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 9.9% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.06%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.20%* TOTAL MONEY MARKET FUNDS(Cost$116,302,946) $ TOTAL INVESTMENTS AT VALUE - 99.1% (Cost $1,104,095,890) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.9% NET ASSETS - 100.0% $ See Accompanying Notes to Schedules of Investments. ADR - American Depositary Receipt. CV - Convertible Security. + Non-income producing security. # Repurchase agreement is fully collateralized by $12,581,660 FGCI, Series E99430, 4.50%, due 09/01/18. The aggregate market value of the collateral at September 30, 2010 was $13,410,533. * Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2010. ** Rate shown is the annualized yield at time of purchase, not a coupon rate. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCKS - 91.3% Shares Value AEROSPACE & DEFENSE - 2.9% L-3 Communications Holdings, Inc. $ AUTOMOBILES - 3.8% Thor Industries, Inc. BANKS - 2.7% New York Community Bancorp, Inc. BEVERAGES - 1.5% Coca-Cola Co. (The) COMMERCIAL SERVICES & SUPPLIES - 1.0% Waste Management, Inc. COMPUTERS - 2.1% Hewlett-Packard Co. COMPUTERS & PERIPHERALS - 3.3% International Business Machines Corp. CONSTRUCTION & ENGINEERING - 3.0% Jacobs Engineering Group, Inc.+ DIVERSIFIED FINANCIAL SERVICES - 2.3% JPMorgan Chase & Co. ENERGY EQUIPMENT & SERVICES - 3.1% Tidewater, Inc. FOOD - 2.5% ConAgra Foods, Inc. FOOD - WHOLESALE - 3.1% SYSCO Corp. HEALTH CARE - PRODUCTS - 3.1% Johnson & Johnson See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.3% (Continued) Shares Value HOUSEHOLD PRODUCTS - 3.3% Kimberly-Clark Corp. $ INSURANCE - 9.8% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group MEDIA - 1.8% Walt Disney Co. (The) METAL - ALUMINUM - 3.2% Alcoa, Inc. MISCELLANEOUS MANUFACTURING - 2.6% 3M Co. OIL & GAS - 3.2% Chevron Corp. PHARMACEUTICALS - 11.6% Abbott Laboratories AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Pfizer, Inc. PROFESSIONAL SERVICES - 3.0% Dun & Bradstreet Corp. (The) RETAIL - 3.5% Best Buy Co., Inc. SEMICONDUCTORS - 2.8% Intel Corp. SOFTWARE - 2.8% Microsoft Corp. SPECIALTY RETAIL - 9.3% Aéropostale, Inc.+ Chico's FAS, Inc. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.3% (Continued) Shares Value SPECIALTY RETAIL - 9.3% (Continued) Lowe's Cos., Inc. $ TOTAL COMMON STOCKS (Cost$7,947,783) $ MONEY MARKET FUNDS - 4.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.06%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.20%* TOTAL MONEY MARKET FUNDS(Cost$366,754) $ TOTAL INVESTMENTS AT VALUE - 95.3% (Cost $8,314,537) $ OTHER ASSETS IN EXCESS OF LIABILITIES -4.7% NET ASSETS - 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. * Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2010. See Accompanying Notes to Schedules of Investments. THE BERWYN FUNDS NOTES TO SCHEDULES OF INVESTMENTS September 30, 2010 (Unaudited) 1.Securities Valuation Securities of The Berwyn Funds (the “Funds”) that are listed on a national securities exchange are valued at the last quoted sales price.Securities not traded on the valuation date, NASDAQ traded securities, all bonds and other securities not listed on a national securities exchange are valued at the last quoted bid price.Short-term investments may be valued at amortized cost which approximates market value.The value of other assets and securities for which no quotations are readily available, or quotations for which the Funds’ investment advisor believes do not reflect market value, are valued at fair value as determined in good faith by the advisor under the supervision of the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to the following:only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; the thinness of the market; the size of reported trades; a temporary lapse in the provision of prices by a reliable pricing source, and actions of the securities markets, such as the suspension or limitation of trading. Generally accepted accounting principles (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of September 30, 2010 by security type: Berwyn Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
